        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 1 of 29 PageID 1




                 IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


 WILLIAM MCGREW, an individual,

 Plaintiff,                                         No. _______________

 vs.

 STEPHANIE ANN MORGAN, fka
 STEPHANIE PFEIFFER, an individual,

 Defendant.

                               COMPLAINT
                        AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff William McGrew (“Plaintiff”), by and through

undersigned counsel, and files this Complaint, showing the Court as follows:

                    PARTIES, JURISDICTION AND VENUE

         1.   Plaintiff resides in Texas and is a citizen of the State of Texas within the

meaning and intent of 28 U.S.C. § 1332(a)(1).

         2.   Defendant Stephanie Ann Morgan (“Defendant”) maintains a primary

residence located in Orange Park, Florida, and is a citizen of the State of Florida

within the meaning and intent of 28 U.S.C. § 1332(a)(1).




44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 2 of 29 PageID 2




         3.   Upon information and belief, Defendant also maintains a residence

located in Dublin, Ohio, and is a citizen of the State of Ohio within the meaning and

intent of 28 U.S.C. § 1332(a)(1).

         4.   The Court has diversity jurisdiction over this action pursuant to 28

U.S.C. § 1332 (a)(1) because Plaintiff and Defendant are residents of different states

and the amount in controversy in this case exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

         5.   Defendant is a resident of Florida and is therefore subject to general

personal jurisdiction of the courts located in the State of Florida.

         6.   Plaintiff is informed and believes, and on that basis alleges, that a

substantial portion of Defendant’s tortious actions, upon which the allegations in this

Complaint are based, were taken in Florida.

         7.   Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(1)

because of the Defendant’s location, as well as 1391(b)(2) given that a substantial

part of the events giving rise to the claims occurred in this judicial district.

         8.   Therefore, Plaintiff is informed and believes, and on that basis alleges,

that jurisdiction and venue are proper in this Court.




                                            2
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 3 of 29 PageID 3




                                        FACTS

         9.    Plaintiff is a senior engineer in the aviation industry. The U.S. aviation

industry is tight-knit community where most professionals either personally know

or know of each other. As a result, reputation is essential to job continuity and

advancement.

         10.   For almost two years, one or more unknown individuals (who was later

identified as Defendant) were sending anonymous emails (the “Emails”) to

Plaintiff’s employers, prospective employers, employers’ clients, employers’

potential clients, and other industry leaders.

         11.   These Emails contain statements that are false and defamatory, portray

Plaintiff in a false light, and are designed to interfere with Plaintiff’s business

relationships (collectively, the “Statements” or individually, a “Statement”),

including, but not limited to, the following:

               A.     On March 5, 2019 and March 7, 2019, Defendant, under the

         pseudonym     “Dave     Walston”       and   through   the    Gmail    account

         davewalston538@gmail.com, sent emails to Plaintiff’s prospective employers

         falsely stating that, “I have been asked to offer a professional reference for

         Wiliam [sic] ‘Bill’ McGrew . . . . I have known Bill for several years. . . . I

         can't offer a recommendation for an executive leadership position due to


                                            3
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 4 of 29 PageID 4




         circumstances concerning his departure at GAI. As I understand, he was let

         go due to poor work ethics and time management.”

                     1.      The Statements in this Email are false. Plaintiff never

               requested that an individual named “Dave Walston” provide any

               reference for him. In fact, this individual doesn’t exist. Moreover,

               Plaintiff was not terminated from a prior position at GAI, much less

               terminated for any of the reasons mentioned. While Plaintiff did work

               for GAI, Plaintiff’s departure from GAI in January 2019 was due to a

               “staff reduction” (lay-off) and had nothing to do with his performance

               or conduct.

               B.    On March 31, 2019, Defendant, under the pseudonym “John

         Hogan” and through the Gmail account johnphilhogan@gmail.com, sent an

         email to Plaintiff’s prospective employer stating that, “I understand you are

         seeking a reference for Bill McGrew. I have limited knowledge and working

         contact with him. I wish I could be more helpful.”

                     1.      This Email falsely states that Plaintiff requested that an

               individual named John Hogan provide a professional reference for him,

               and falsely implies that the individual is hesitant to provide a reference

               because any such reference would not be favorable. Moreover, this


                                            4
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 5 of 29 PageID 5




               Email, in conjunction with the other Emails, falsely portrays Plaintiff

               as an individual who has a very poor reputation in his industry and is

               looked down upon by several peers, given the number of poor

               references. Specifically, the Statements, in the context of the other

               defamatory Statements, create the false impression that multiple

               different people would give negative references about Plaintiff, when

               in fact the defamatory Statements were all written by Defendant.

               C.     On May 31, 2019, Defendant, under the pseudonym “Kelly

         ODonnell” and through the Gmail account kellyodonnell100@gmail.com,

         sent an email to Plaintiff’s prospective employer falsely stating that, “Bill was

         involved with some potential ethics issues at Fernandina Beach. He was

         attempting to steal the GC contract . . . . I also understand through the industry,

         he was fired for his work ethic from GAI.”

                      1.     The Statements in the Email are false. Plaintiff never

               attempted to steal any contract. Also, Plaintiff was not terminated from

               a prior position at GAI, much less terminated for any of the reasons

               mentioned. Plaintiff’s departure from GAI in January 2019 was due to

               a “staff reduction” (lay-off) and had nothing to do with his performance

               or conduct.


                                              5
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 6 of 29 PageID 6




               D.     On June 13, 2019, Defendant, under the pseudonym “Alex Aire”

         and through the Gmail account alexeaire1@gmail.com, sent an email to

         Plaintiff’s prospective employer falsely stating that, “he was let go from . . .

         [his last position because] he could not produce, doesn’t know financials,

         work ethic, excessive travel, wanted the company to pay for events that did

         not benefit the company – like Jannus, and extremely lazy.”

                      1.    The Statements in the Email are false. Plaintiff was not

               terminated from this prior position, much less terminated for any of the

               reasons mentioned. Plaintiff’s departure from GAI in January 2019 was

               due to a “staff reduction” (lay-off) and had nothing to do with his

               performance or conduct.

               E.     On August 18, 2019, Defendant, under the pseudonym “Jo

         Kiehl” and through the Gmail account kiehljo80@gmail.com, sent two emails

         to Plaintiff’s prospective employer falsely stating that, “My friend, Mike, felt

         uncomfortable when he was approached by … [Plaintiff] for a date. . . .”

                      1.    The Statements in the Email are false. Plaintiff is not gay

               and never approached any man for a date. Additionally, Plaintiff has

               never made any such inappropriate advances as portrayed.




                                             6
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 7 of 29 PageID 7




               F.     On August 30, 2019, Defendant, under the pseudonym “Parker

         Alex” and through the Gmail account parkeralexrealestate@gmail.com, sent

         an email to Plaintiff’s prior (part-time) employer falsely stating that, “Bill -

         Thank you for contacting me about relocating to Austin, TX for your new job

         with RSH! Congratulations! Someone will contact you within 72 hours to

         discuss possible options. You will LOVE it here!”

                      1.     The Statements in the Email are false. Plaintiff did not

               contact an individual named “Parker Alex” about relocating to Austin

               or anywhere. Additionally, there is no reason why Plaintiff would have

               asked a realtor to email his current employer about relocating to take

               another job. Defendant were clearly attempting to create conflict for

               Plaintiff with his employer at the time by impersonating a realtor in

               Texas offering to help him with a false alleged relocation.

               G.     On or about October 23, 2019, Defendant, under the pseudonym

         “Andrew        Brooks”       and         through    the      Gmail       account

         brooksandrew632@gmail.com, sent an email to Plaintiff’s current employer

         falsely stating that, “Mr. McGrew and I had an incident and I am trying to

         avoid a repeat. I don’t want to get into details but he should just come out of

         the closet because it is okay but not ok if you make people feel weird. . . . [I]n


                                              7
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 8 of 29 PageID 8




         the post he has made me and others feel uncomfortable and I made it

         known!!!!”

                      1.    The Statements in this Email are false. This Email falsely

               implies that Plaintiff is gay and sexually harassed this individual, as

               well as others. Plaintiff has never made any inappropriate advances as

               portrayed.

               H.     On November 9, 2019, Defendant, under the pseudonym “Mark

         Matheson” and through the Gmail account mathesonmark838@gmail.com,

         sent an email to Plaintiff’s current employer falsely stating that, “This guy

         came out to our airfield to oversee a project and one of my guys noticed him

         watching porn on his phone. The overall thought is this guy is a creep and

         does not know much about anything especially airfield work.”

                      1.    The Statements in this Email are false. Plaintiff does not

               watch, and has never watched, porn on his phone while at work. No

               legitimate complaints or concerns have ever been made about Plaintiff

               in this regard.

               I.     On December 21, 2019, Defendant, under the pseudonym “Mark

         Matheson” and through the Gmail account mathesonmark838@gmail.com,

         sent an email to a client of Plaintiff’s current employer falsely stating that,


                                            8
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 9 of 29 PageID 9




         “rumor has it that new gay-fuck Bill MacGrew from RSH is talking shit about

         you and this homo clown doesn’t even have project management experience.”

                      1.      The Statements in this Email are false. Plaintiff has never

               spoken      negatively   about       the   individual   Defendant   emailed.

               Additionally, Plaintiff is not gay and does have project management

               experience.

               J.     On January 24, 2020 and March 12, 2020, Defendant, under the

         pseudonym “jeanwsmith” and through jeanwsmith@protonmail.com, sent

         emails to clients of Plaintiff’s employer falsely stating that, “RSH employed

         William ‘Bill’ McGrow [sic] in the aviation section. I have heard he is

         negatively talking about you, your organization, and governance. Also heard

         he left his former employer due to a loss of confidence, racist comments,

         inability to lead, and alleged misconduct.”

                      1.      The Statements in this Email are false. Plaintiff has never

               spoken negatively about individual or client recipient of this Email.

               Moreover, Plaintiff was not terminated from this prior position, much

               less terminated for any of the reasons mentioned. Plaintiff left his

               former employer, GAI, in January 2019 due to a “staff reduction” (lay-

               off), and this departure had nothing to do with Plaintiff’s performance


                                                9
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 10 of 29 PageID 10




               or conduct. Additionally, Plaintiff is not racist and does not make racist

               comments.

               K.    On April 10, 2020, Defendant, under the pseudonym “E Quinn

         Scott” and through the Gmail account quinnsmtihpe@gmail.com, sent an

         email to a client of Plaintiff’s employer falsely stating that, “RSH employed

         William ‘Bill’ McGrew in the aviation section. I have heard he is negatively

         talking about you, your organization, and governance. Also heard he left his

         former employer due to a loss of confidence, racist comments, inability to

         lead, and alleged misconduct.”

                     1.     The Statements in this Email are false. Plaintiff has never

               spoken negatively about individual or client recipient of this Email.

               Moreover, Plaintiff was not terminated from this prior position, much

               less terminated for any of the reasons mentioned. Plaintiff left his

               former employer, GAI, in January 2019 due to a “staff reduction” (lay-

               off), and this departure had nothing to do with Plaintiff’s performance

               or conduct. Additionally, Plaintiff is not racist and does not make racist

               comments.

               L.    On April 27, 2020, Defendant, under the pseudonym “Bobbie

         Sharp” and through the Gmail account bobbiesharp995@gmail.com, sent two


                                            10
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 11 of 29 PageID 11




         emails to clients of Plaintiff’s employer falsely stating that, “RSH employed

         William ‘Bill’ McGrew in the aviation section. I have heard he is negatively

         talking about you, your organization, and governance. Also heard he left his

         former employer due to a loss of confidence, inability to lead, and alleged

         misconduct.”

                     1.     The Statements in this Email are false. Plaintiff has never

               spoken negatively about the individual or client recipient of this Email.

               Moreover, Plaintiff was not terminated from this prior position, much

               less terminated for any of the reasons mentioned. Plaintiff left his

               former employer, GAI, in January 2019 due to a “staff reduction” (lay-

               off), and this departure had nothing to do with Plaintiff’s performance

               or conduct. Additionally, Plaintiff has never left a former employer due

               to loss of confidence, inability to lead, and alleged misconduct.

               M.    On four instances on May 6, 2020, and on May 12, 2020, May

         18, 2020, and May 19, 2020, Defendant, under the pseudonym “Taylor

         Osbourne” and through the Gmail account osbournetaylor00@gmail.com,

         sent emails to clients of Plaintiff’s employer falsely stating that, “RSH

         employed William ‘Bill’ McGrew in the aviation section. I have heard he is

         negatively talking about you, your organization, and governance. Also heard


                                           11
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 12 of 29 PageID 12




         he left his former employer due to a loss of confidence, inability to lead, and

         alleged misconduct.”

                      1.    The Statements in this Email are false. Plaintiff has never

               spoken negatively about the individual or client recipient of this Email.

               Moreover, Plaintiff was not terminated from this prior position, much

               less terminated for any of the reasons mentioned. Plaintiff left his

               former employer, GAI, in January 2019 due to a “staff reduction” (lay-

               off), and this departure had nothing to do with Plaintiff’s performance

               or conduct. Additionally, Plaintiff has never left a former employer due

               to loss of confidence, inability to lead, and alleged misconduct.

         12.   Defendant sent the majority of the Emails through the use of various

“Gmail” accounts.

         13.   The damaging nature of the Emails became so significant that

Plaintiff’s current employer informed Plaintiff that if the Emails continued, the

company may be forced to terminate Plaintiff’s employment, because the Emails

were negatively impacting the company.

         14.   Given the close-knit nature of the U.S. aviation industry, Plaintiff’s

career would be further permanently and irreparably harmed if his current

employment is terminated as a result of the Emails.


                                            12
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 13 of 29 PageID 13




         15.   In an attempt to discover the identities of the anonymous individuals

sending the Emails, Plaintiff commenced a “Doe lawsuit” in California (the

“California Lawsuit”) so that Plaintiff could issue and serve a subpoena on Google.

         16.   In the Superior Court of California County of San Francisco, case

number CGC-20-584668, Plaintiff issued and served on Google the subpoena

attached as Exhibit 1 hereto (the “Subpoena”).

         17.   Shortly after Plaintiff filed the California Lawsuit, the frequency of the

Emails decreased significantly, to the point where they almost stopped.

         18.   This seemed very odd to Plaintiff, as if someone close to him knew the

action he was taking.

         19.   On or about August 12, 2020, Google complied with the Subpoena, and

produced several IP addresses associated with the creation and use of the Gmail

accounts at issue (the “Gmail Accounts”).

         20.   Several of the IP addresses were traced to a Comcast Cable

Communications account user located in Orange Park, Florida, and several other IP

addresses were traced to a Charter Communications account user located in Dublin,

Ohio.

         21.   Defendant is married to Neal Thomas Morgan (“Neal”).




                                            13
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 14 of 29 PageID 14




         22.   Defendant and Neal, as husband and wife, jointly own their residence

located in Orange Park, Florida

         23.   For at least one of the Gmail Accounts, the user of the same Gmail

Account was associated with and used both the Charter Communications network in

Ohio and the Comcast network in Florida on different dates and times.

         24.   Upon learning this information, Plaintiff began to believe that

Defendant was responsible for sending the Emails.

         25.   Plaintiff did not want to believe that Defendant could ever harm

Plaintiff in this way.

         26.   Plaintiff and Defendant had been in a romantic relationship for the last

four years, approximately.

         27.   Plaintiff was led to believe by Defendant that he and Defendant were in

a serious, committed relationship, and that she was deeply in love with Plaintiff.

         28.   Defendant works in the same industry as Plaintiff.

         29.   Defendant has claimed to consider Plaintiff as an industry mentor on at

least one occasion.

         30.   In an attempt to confirm that Defendant’s responsibility for the Emails,

Plaintiff issued and served subpoenas on Comcast Cable Communications and

Charter Communications. A copy of the Comcast subpoena (the “Comcast


                                           14
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 15 of 29 PageID 15




Subpoena”) has been attached as Exhibit 2 hereto. And a copy of the Charter

subpoena (the “Charter Subpoena”) has been attached as Exhibit 3 hereto.

         31.   If the majority of the IP addresses at issue were directly tied to

Defendant’s Comcast and Charter accounts, Plaintiff could be substantially certain

that Defendant was responsible for sending the Emails.

         32.   All of the trackable IP address associated with Charter Communications

were identified by Charter to be assigned to Defendant, with the exception of one IP

address, which was assigned to Defendant’s son, in Tampa, Florida.

         33.   All of the trackable IP address associated with Comcast Cable

Communications were identified by Comcast to be assigned to Defendant’s husband,

Neal.

         34.   The      Gmail       Account       for          “E       Quinn      Scott”

(osbournetaylor00@gmail.com) was associated with Defendant and her son.

         35.   The      Gmail        Account       for          “Taylor         Osbourne”

(quinnsmtihpe@gmail.com) was associated with Neal.

         36.   The       Gmail         Account           for          “Parker       Alex”

(parkeralexrealestate@gmail.com) was associated with Defendant.

         37.   The       Gmail       Account        for             “Mark       Matheson”

(mathesonmark838@gmail.com) was associated with Defendant and Neal.


                                          15
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 16 of 29 PageID 16




         38.   The Gmail Account for “Jo Kiehl” (kiehljo80@gmail.com) was

associated with Defendant.

         39.   The      Gmail       Account      for       “Kelly     ODonnell”

(kellyodonnell100@gmail.com) was associated with Defendant.

         40.   The Gmail Account for “Dave Walston” (davewalston538@gmail.com)

was associated with Neal.

         41.   The      Gmail       Account       for      “Andrew       Brooks”

(brooksandrew632@gmail.com) was associated with Defendant.

         42.   The Gmail Account for “Bobbie Sharp” (bobbiesharp995@gmail.com)

was associated with Neal.

         43.   The Gmail Account for “Alex Aire” (alexeaire1@gmail.com) was

associated with Defendant.

         44.   Defendant claims that she was hacked and that neither she nor Neal

were responsible for sending the Emails.

         45.   However, the evidence, along with the facts and circumstances

indicates that Defendant was responsible for sending the Emails.

         46.   It is evident that Defendant would very frequently travel between

Florida and Ohio and sent the Emails from each of her residences.




                                         16
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 17 of 29 PageID 17




         47.   The level of sophistication, time and expense required to hack

Defendant and take such action against Plaintiff would be substantial.

         48.   If a hacker was seeking to obtain revenge or inflict harm on Defendant

by harming family or friends, Plaintiff would be an unlikely target given that

Defendant has children and other close family members.

         49.   While there are individuals who may not be partial to Plaintiff, Plaintiff

does not have any significant enemies or adversaries who would be willing to invest

the time, money and effort into such an elaborate revenge method.

         50.   Initially, during this nearly four-year romantic relationship, Plaintiff

was led to believe by Defendant that she was separated and had filed for divorce.

         51.   Plaintiff was also led to believe by Defendant that she and Neal were

divorced in early 2018.

         52.   Defendant and Neal were never divorced.

         53.   Defendant recently informed Plaintiff, through legal counsel, that she

is still married to Neal.

         54.   After receiving notice of the Comcast Subpoena and the Charter

Subpoena, Defendant disposed of the routers and all other electronic devices, rather

than preserving them.




                                            17
44632469 v1
        Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 18 of 29 PageID 18




         55.   Defendant was informed to preserve all equipment and devices, but she

refused to do so.

         56.   Defendant was asked to speak with Plaintiff’s counsel to obtain some

basic information but Defendant refused.

         57.   Defendant told Plaintiff’s counsel to contact Neal and purported to

provide his email address; however, Defendant provided Plaintiff’s counsel with her

email address and responded to an email sent to that address as if she were Neal.

         58.   Defendant claims that her superiors at the Ohio State University

received anonymous emails similar to the Email at issue, but, upon information and

belief, this never happened.

         59.   Between April through August, Defendant represented to Plaintiff that

was extremely ill from COVID 19, complicated by other severe health issues,

quarantined and could rarely speak or function.

         60.   However, Plaintiff discovered that Defendant gave a live webinar

presentation on July 29, 2020 wherein she appeared to be very energetic and was

clearly not sick.

         61.   Defendant told Plaintiff that the webinar presentation was prerecorded,

but Plaintiff contacted the producer of the presentation and was informed that it was

live.


                                          18
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 19 of 29 PageID 19




         62.   Plaintiff has been devastated financially and emotionally as a result of

Defendant’s conduct.

         63.   Because of the daily, intimate conversations between Plaintiff and

Defendant, Defendant had firsthand knowledge of Plaintiff’s activities, the pressure

he was under by his employer to get the Emails to stop, as well as the distress

Plaintiff was under.

         64.   Defendant used and exploited this firsthand knowledge when sending

the Emails to key individuals at critical times in order to inflict the greatest damage.

                                 First Claim for Relief

                                   (DEFAMATION)

         65.   Plaintiff incorporates by reference all of the allegations contained in ¶¶

1-64 above.

         66.   Plaintiff is a private individual in that he has not voluntarily injected

himself into a public controversy and has not achieved fame that reaches widely and

pervasively throughout society.

         67.   Defendant published to third parties numerous false and disparaging

Statements about Plaintiff through the Emails, which were sent to Plaintiff’s

employers, prospective employers, industry leaders and clients of Plaintiff’s

employer.


                                            19
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 20 of 29 PageID 20




         68.   The Statements in the Emails are false assertions of fact in that they

create the false impression that the Emails were authored by numerous different

individuals who had negative professional experiences with Plaintiff when they were

in fact authored by the same individual, namely Defendant.

         69.   Moreover, the Statements in the Emails include the following false

assertions of fact: (1) that Plaintiff is dishonest and engaged in unethical conduct by

attempting to steal a contract; (2) that Plaintiff’s prior employment was terminated

due to his poor work ethic and time management; (3) that Plaintiff’s prior

employment was terminated because he was not productive, doesn’t know

financials, engaged in excessive travel, wanted the company to pay for events that

did not benefit the company, and was extremely lazy; (4) that Plaintiff engaged in

sexual harassment in the workplace and watched pornography while he was on the

job; (5) that Plaintiff spoke negatively about his employer’s clients, as well as their

employees; and (6) that Plaintiff’s prior employment was terminated because he

made racist comments, lacks the ability to lead, and engaged in other misconduct.

         70.   Defendant acted with malice when publishing the Statements.

Defendant knew that the Statements were false when publishing them and

intentionally published the Statements to harm Plaintiff’s reputation, standing, and




                                          20
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 21 of 29 PageID 21




employment opportunities in his chosen profession. In the alternative, Plaintiff

alleges that Defendant acted negligently when publishing the Statements.

         71.   The Statements are defamatory per se because the Statements: (1)

falsely impute dishonesty, (2) tend directly to injure Plaintiff in respect of his

profession and business, (3) contain charges by implication from the language

employed such that the reader would understand the defamatory meaning without

the necessity of knowing extrinsic explanatory matter, and (4) by natural

consequence would cause Plaintiff actual damages.

         72.   Defendant acted without any privilege when publishing the Statements.

         73.   Defendant published the Statements willfully and maliciously with the

intent to harm Plaintiff, including in Plaintiff’s employment and profession.

         74.   As a direct and proximate result of Defendant sending the Emails and

publishing the Statements, Plaintiff has sustained, and will continue to sustain,

immediate and irreparable harm and injury including, but not limited to, damage to

reputation, loss of employment opportunities, loss of income, and a loss of business

relations with existing and future business prospects.

         75.   As a direct and proximate result of Defendant sending the Emails and

publishing the Statements, Plaintiff has suffered and will continue to suffer

humiliation, extreme emotional distress, anxiety, depression, stomachaches,


                                          21
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 22 of 29 PageID 22




headaches, lack of sleep, emotional pain and suffering, anguish, and loss of self-

esteem.

         76.    As a direct and proximate result of Defendant sending the Emails and

publishing the Statements, Plaintiff has suffered damages in an amount to be proved

through trial.

         77.    There is a substantial risk that unless Defendant’s wrongful acts

described herein are enjoined, including, but not limited to, the continued publication

of the Statements, Defendant will continue to irreparably injure Plaintiff. Therefore,

Plaintiff has no adequate remedy at law, and the Court should grant the injunctive

relief sought by Plaintiff accordingly.

         78.    Defendant committed the acts averred herein maliciously, fraudulently,

and oppressively, with the wrongful intention of injuring Plaintiff, from an improper

and evil motive amounting to malice, and in conscious disregard of Plaintiff’s rights;

therefore, Plaintiff is entitled to recover exemplary damages, in addition to

compensatory damages.

                                Second Claim for Relief

               (TORTIOUS INTERFERENCE WITH PRIOR, CURRENT
                 AND PROSPECTIVE BUSINESS RELATIONSHIPS)

         79.    Plaintiff incorporates by reference all of the allegations contained in ¶¶

1-64 above.
                                             22
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 23 of 29 PageID 23




         80.   After Plaintiff separated from his prior employer in January 2019 due

to a “staff reduction” (lay-off), defamatory emails (similar to and/or including

certain Emails referenced above) were sent to Plaintiff’s prospective employers and

others in the industry.

         81.   Plaintiff had a couple of interviews that went extremely well, but then,

all of sudden, the prospective employers were no longer interested.

         82.   As a result of Defendant’s conduct, Plaintiff lost these two

opportunities.

         83.   But for Defendant’s conduct, Plaintiff would have received offers from

each prospective employer.

         84.   However, Plaintiff remained unemployed for nine months as a result of

Defendant’s conduct.

         85.   When Plaintiff finally received a job offer, he was required to move

away from his family to take the job due to the lack of prospective employment

opportunities.

         86.   Although Plaintiff was extremely grateful to be hired by Plaintiff’s

current employer and enjoys his current position, Plaintiff earns substantially less

than he would have but for Defendant’s conduct.


                                           23
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 24 of 29 PageID 24




         87.   Plaintiff is regarded as a highly valued employee by his current

employer.

         88.   However, Plaintiff’s current employer recently informed Plaintiff that

he must stop the Emails because the Emails are negatively impacting the company,

and that if Plaintiff cannot stop the Emails, the company may be forced to terminate

his employment.

         89.   As evidenced by the Emails sent by Defendant to Plaintiff’s employer

and Plaintiff’s employer’s clients, Defendant is aware of and specifically references

Plaintiff’s current employment and other business relationships.

         90.   As also evidenced by the Emails to Plaintiff’s employer and Plaintiff’s

employer’s clients, Defendant is sending the Emails for the specific purposes of

interfering with Plaintiff’s employer’s relationships with its clients and to cause

Plaintiff’s employer to terminate Plaintiff’s employment.

         91.   Defendant committed the acts averred herein maliciously, fraudulently,

and oppressively, with the wrongful intention of injuring Plaintiff, from an improper

and evil motive amounting to malice, and in conscious disregard of Plaintiff’s rights;

therefore, Plaintiff is entitled to recover exemplary damages, in addition to

compensatory damages.




                                          24
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 25 of 29 PageID 25




         92.     As a direct and proximate result of Defendant’s wrongful conduct,

Plaintiff is on the verge of having his employment terminated.

         93.     As a direct and proximate result of Defendant’s wrongful conduct,

Plaintiff has lost prior employment opportunities.

         94.     As a direct and proximate result of Defendant’s wrongful conduct,

Plaintiff has suffered damages in an amount to be proved at trial.

         95.     But for Defendant’s wrongful conduct, Plaintiff would have obtained

higher paying employment than he has currently.

         96.     But for Defendant’s wrongful conduct, Plaintiff would not be in danger

of losing his current employment.

         97.     There is a substantial risk that unless Defendant’s wrongful acts

described herein are enjoined, including, but not limited to, the continued publication

of the Statements, Defendant’s misconduct will continue to irreparably injure

Plaintiff. Therefore, Plaintiff has no adequate remedy at law, and the Court should

grant the injunctive relief sought by Plaintiff accordingly.

                                  Third Claim for Relief

              (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

         98.     Plaintiff incorporates by reference all of the allegations contained in ¶¶

1-64 above.


                                              25
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 26 of 29 PageID 26




         99.   By engaging in wrongful conduct alleged herein, Defendant has

engaged in extreme and outrageous conduct.

         100. Defendant engaged in the extreme and outrageous conduct with the

intention to cause Plaintiff to suffer severe emotional distress.

         101. Defendant knew or recklessly disregard the near certainty that such

emotional distress would result from the outrageous conduct.

         102. As a direct and proximate result of Defendant’s extreme and outrageous

conduct, Plaintiff has suffered, and will continue, severe emotional distress.

         103. As a direct and proximate result of Defendant’s extreme and outrageous

conduct, Plaintiff has suffered and will continue to suffer humiliation, anxiety,

depression, stomach aches, headaches, lack of sleep, emotional pain and suffering,

anguish, and loss of self-esteem.

         104. Defendant’s extreme and outrageous conduct was intentional,

malicious and done for the purpose of causing injury to Plaintiff.

         105. Defendant committed the acts averred herein maliciously, fraudulently,

and oppressively, with the wrongful intention of injuring Plaintiff, from an improper

and evil motive amounting to malice, and in conscious disregard of Plaintiff’s rights;

therefore, Plaintiff is entitled to recover exemplary damages, in addition to

compensatory damages.


                                          26
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 27 of 29 PageID 27




                                Fourth Claim for Relief

                           (PERMANENT INJUNCTION)
                                 (notice only1)

         106. Plaintiff incorporates by reference all of the allegations contained in ¶¶

1-64 above.

         107. As a direct and proximate result of the Defendant’s conduct, Plaintiff

has sustained, and will continue to sustain, immediate and irreparable harm and

injury including, but not limited to, damage to reputation, lost employment

opportunities, loss of income, loss of business relations with existing and future

business prospects, and loss of competitive business advantage, opportunity, and/or

expectancy.

         108. There is a substantial risk that unless Defendant’s wrongful acts

described herein are enjoined, including, but not limited to, the continued publication

of the Statements, Defendant will continue to irreparably injure Plaintiff.

         109. Plaintiff has no adequate remedy at law; therefore, Plaintiff is entitled

to injunctive relief upon the filing of a Motion for Injunctive Relief.




1
  As a courtesy, to ensure adequate notice is being provided to Defendant, Plaintiff
is pleading as a claim the remedy of injunctive relief, which he will be seeking in
the future, after a determination is made by the appropriate fact-finder as to whether
the Statements are defamatory.
                                            27
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 28 of 29 PageID 28




         WHEREFORE, Plaintiff prays for judgment and other relief against

Defendant as follows:

    A. For a permanent injunction enjoining Defendant from publishing on the

         Internet or to any third parties any Statements and/or unlawful material

         pertaining to Plaintiff;

    B. For a permanent injunction enjoining Defendant from tortiously interfering

         with Plaintiff’s business relationships;

    C. For general damages to be proven at trial in an amount in excess of

         $75,000.00;

    D. For special damages in an amount to be proven at trial in an amount in excess

         of $75,000.00;

    E. For punitive damages;

    F. For costs incurred herein;

    G. For interest on the foregoing court costs at the statutory rate from the date of

         judgment, until paid;

    H. For prejudgment and post judgment interest on all damages at the highest rate

         allowed by law from the date of injury until paid in full; and

    I. For such other and further relief as the Court deems just and proper.




                                            28
44632469 v1
       Case 3:20-cv-01371 Document 1 Filed 12/04/20 Page 29 of 29 PageID 29




                                    JURY DEMAND

         Pursuant to Rule 38(b) Fed.R.Civ.P., Plaintiff demands a trial by jury for all

issues so triable.

         Respectfully submitted this 4th day of December, 2020.

                                            BURR & FORMAN LLP

                                            /s/ Howard S. Marks
                                            Howard S. Marks (FL Bar No. 0750085)
                                            200 South Orange Avenue, #800
                                            Orlando, FL 32801
                                            Tel.: (407) 540-6600
                                            Email: hmarks@burr.com

                                                -and-

                                            RM WARNER, PLC

                                            Daniel Warner, Esq.
                                            8283 North Hayden Road Ste. 229
                                            Scottsdale, AZ 85258
                                            Phone: (480)331-9397
                                            Pro Hac Vice Admission Pending
                                            Email: dan@rmwarnerlaw.com

                                            Attorneys for Plaintiffs




                                           29
44632469 v1
